DETAILED ACTION
   This action is in reply to papers filed 6/17/2022.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220175965A1, Published 6/9/2022.

          Election/Restrictions
Applicant’s election of Group I (claims 87-106) in the reply filed on 6/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 107-116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  93, which depends on claim 92,  recites the limitation "the 3’AAV ITR" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 92 recites, inter alia, “a 3’ ITR” not ‘a 3’ AAV ITR.’
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Prior Art Rejection 1
Claim 87 and 105 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018) as evidenced by Naso et al. (BioDrugs. 2017; 31(4): 317–334).

Biffi et al. is drawn to methods for the treatment and prevention of X-linked adrenoleukodystrophy in a subject (Abstract; Pg. 20, lines 28+). Regarding claim 87, Biffi discloses said method comprises administering an adenoassociated vector (AAV) comprising a promoter operably linked to a polynucleotide encoding a human ABCD1 polypeptide (paragraph bridging Pg. 2 and Pg. 3; Pg. 42, lines 1-3; Pg. 43, line 10); and a polyadenylation sequence; wherein the vector does not comprise a woodchuck post-transcriptional regulatory element (WPRE) (paragraph bridging Pg. 40 and Pg. 41). Biffi adds that this is because in some instances WPREs increase the risk of cellular transformation and/or do not substantially or significantly increase the amount of mRNA transcript or increase mRNA stability. The disclosure of Biffi inherently meets the limitation of claim 105 as evidenced by Naso et al.  who teaches AAV is a protein shell surrounding and protecting a small, single-stranded DNA genome, wherein said genome contains three genes, Rep (Replication), Cap (Capsid), and aap (Assembly) (see Naso at Pg. 318, Col. 1, para. 1).
Accordingly, Biffi anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claim(s) 88-89, 92, 96, 98 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018) and Naso et al. (BioDrugs. 2017; 31(4): 317–334) as applied to claims 87 and 105 and further in view of Balazs et al. (PgPub US20150010578A1, Published 1/18/2015).

The teachings of Biffi et al. and Naso et al. are relied upon as detailed above. And although Biffi teaches a polyA signal, Biffi fails to teach the polyA signal is downstream from the polynucleotide (as in claim 88), wherein the poly A signal is selected from a SV40 polyA signal and a bovine growth hormone polyA signal (as in claim 89), that the AAV vector genome further comprises a 5’ AAV inverted terminal repeat (ITR) upstream from the promoter and a 3' AAV ITR downstream from the poly A signal (as in claim 92). In addition, Biffi fails to teach the promoter is a chicken β-actin promoter (as in claim 96) or that a CMV enhancer is operably linked to the promoter (as in claim 98). Biffi also fails to teach an AAV9 capsid (as in claim 106). 
Before the effective filing date of the claimed invention, Balazs taught compositions, systems and methods for delivery of proteins of interest using adeno-associated virus (AAV) vectors (Abstract). Specifically, Balazs teaches a 5′ inverted terminal repeat (ITR) of adeno-associated virus (AAV) and a 3′ AAV ITR; a promoter; a restriction site downstream of the promoter to allow insertion of a polynucleotide encoding a protein of interest, wherein  the promoter and  the restriction site are located downstream of the 5′ AAV ITR (as in claim 92 (in-part) and upstream of the 3′ AAV ITR (Pg. 1,para. 9) (Pg. 7, para. 82). Balazs teaches a polyA signal, such as the SV40 late-polyadenylation signal (as In claim 89), downstream of the protein of interest (as in claim 88) (Pg. 8,para. 98; Fig. 1E). Note also in Fig. 1E, the 3’ ITR is located downstream of the polyA signal (as further in claim 92) (see also Pg. 11, para. 125). Balazs teaches the promoter is the CASI promoter which combines the CMV enhancer (as in claim 98) and the chicken β-actin (CAG) promoter (as in claim 96) (Pg. 7, para. 90). In addition, Balazs teaches the AAV cap genes encode a capsid from serotype 9 (as in claim 106) (Pg. 13, para. 143).
When taken with the teachings of Biffi et al., one of ordinary skill in the art would have found it prima facie obvious to modify the AAV vector of Biffi et al. to include the elements disclosed in Balazs et al. with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have been motivated to make such a modification because Balazs teaches such elements improve the delivery of proteins using AAV vectors. Accordingly, in the method of treating and preventing X-linked adrenoleukodystrophy in a subject, as set forth in Biffi et al., the modification would have been prima facie obvious. 





Prior Art Rejection 3
Claim(s) 90-91 are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018), Naso et al. (BioDrugs. 2017; 31(4): 317–334) and Balazs et al. (PgPub US20150010578A1, Published 1/18/2015) as applied to claims 87-89, 92, 96, 98 and 105-106 above (Prior Art Rejection 2), and further in view of Sena-Esteves et al. (PgPub US20180311290A1, Published 11/1/2018), Benhajsalah et al. (WO2019079437A1, Published 4/25/2019) and Enenkel (WO2010010107A1, Published 1/28/2010).

The teachings of Biffi et al., Naso et al. and Balazs et al. are relied upon as detailed above. However, none of Biffi et al., Naso et al. and Balazs et al. teach the polyA signal comprises a SV40 and bovine growth hormone (as in claim 90).
Before the effective filing date of the claimed invention, Sena-Esteves et al. taught recombinant adeno-associated viruses comprising two polyA signals in tandem derived from the bovine growth hormone (BGH) and SV40 (as in claim 90) (Abstract; Pg.2, para. 22).
 However, Sena-Esteves et al. fails to teach the SV40 poly A signal comprises the sequence of SEQ ID NO: 11014 and the bovine growth hormone poly A signal comprises the sequence of SEQ ID NO: 11016 (as in claim 91).
Before the effective filing date of the claimed invention, Benhajsalah et al. taught a SV40 polyA signal. The alignment between SEQ ID NO:  11014 (Qy, query) and the SV40 polyA signal taught by Benhajsalah (Db, database) is provided below. Note that the sequence of Benhajsalah is 100% identical to SEQ ID NO: 11014 (as in claim 91 (in-part)).
RESULT 10
BGH44448
ID   BGH44448 standard; DNA; 198 BP.
XX
AC   BGH44448;
XX
DT   13-JUN-2019  (first entry)
XX
DE   SV40 polyA signal, SEQ ID 77.
XX
KW   CRISPR-Cas system;
KW   Clustered Regularly Interspaced Short Palindromic Repeat locus;
KW   Genome editing; TALEN system; antisickling; ds; genetic-disease-gen.;
KW   genetically engineered microorganism; hematological-gen.;
KW   sickle cell anemia; thalassemia; therapeutic.
XX
OS   Macaca mulatta polyomavirus 1.
XX
CC PN   WO2019079437-A1.
XX
CC PD   25-APR-2019.
XX
CC PF   17-OCT-2018; 2018WO-US056271.
XX
PR   18-OCT-2017; 2017US-0574163P.
PR   24-JAN-2018; 2018US-0621102P.
XX
CC PA   (CITY ) CITY OF HOPE.
CC PA   (HOMO-) HOMOLOGY MEDICINES INC.
XX
CC PI   Chatterjee S,  Wong KK,  Benhajsalah M,  Smith LJ,  Seymour AB;
CC PI   Wright JB,  Mcswiggen JA,  Dollive SN,  St Martin TB,  Prout J;
XX
DR   WPI; 2019-36987U/33.
XX
CC PT   Correcting a mutation in a beta globin gene in a cell involves 
CC PT   transducing the cell with a replication-defective adeno-associated virus 
CC PT   having adeno-associated virus capsid having an adeno-associated virus 
CC PT   Clade F capsid protein.
XX
CC PS   Example 4; SEQ ID NO 77; 109pp; English.
XX
CC   The invention relates to a novel method for correcting a mutation in a 
CC   beta globin (HBB) gene in a cell using meganucleases, zinc finger 
CC   nucleases (ZFNs), transcription activator-like effector nucleases 
CC   (TALENs), and clustered, regularly interspaced, short palindromic repeat 
CC   (CRISPR) technology. The method involves transducing the cell with a 
CC   replication-defective adeno-associated virus having adeno-associated 
CC   virus capsid having an adeno-associated virus Clade F capsid protein. The
CC   invention also claims: 1) a method for treating a subject having a 
CC   disease or disorder associated with an HBB gene mutation; 2) a 
CC   replication-defective adeno-associated virus (AAV); 3) a packaging system
CC   for recombinant preparation of an AAV; and 4) a method for recombinant 
CC   preparation of an AAV. The method is useful for correcting a mutation in 
CC   a HBB gene and for treating a subject having a disease or disorder 
CC   associated with an HBB gene mutation such as thalassemia or sickle cell 
CC   disease (sickle cell anemia). The present sequence represents a SV40 
CC   polyA signal, used in the method for correcting a mutation in a HBB gene.
XX
SQ   Sequence 198 BP; 67 A; 25 C; 41 G; 65 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 197;  DB 62;  Length 198;
  Best Local Similarity   100.0%;  
  Matches  197;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATCCAGACATGATAAGATACATTGATGAGTTTGGACAAACCACAACTAGAATGCAGTGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GATCCAGACATGATAAGATACATTGATGAGTTTGGACAAACCACAACTAGAATGCAGTGA 60

Qy         61 AAAAAATGCTTTATTTGTGAAATTTGTGATGCTATTGCTTTATTTGTAACCATTATAAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAAAAATGCTTTATTTGTGAAATTTGTGATGCTATTGCTTTATTTGTAACCATTATAAGC 120

Qy        121 TGCAATAAACAAGTTAACAACAACAATTGCATTCATTTTATGTTTCAGGTTCAGGGGGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGCAATAAACAAGTTAACAACAACAATTGCATTCATTTTATGTTTCAGGTTCAGGGGGAG 180

Qy        181 GTGTGGGAGGTTTTTTA 197
              |||||||||||||||||
Db        181 GTGTGGGAGGTTTTTTA 197


Before the effective filing date of the claimed invention, Enenkel taught a BGH late termination and polyA sequence. The alignment between SEQ ID NO:  11016 (Qy, query) and the Bovine GH late termination and polyadenylation sequence taught by Enenkel (Db, database) is provided below. Note that the sequence of Enenkel  is 100% identical to SEQ ID NO: 11016 (as further in claim 91).
RESULT 1
AXV61378
ID   AXV61378 standard; DNA; 208 BP.
XX
AC   AXV61378;
XX
DT   15-APR-2010  (first entry)
XX
DE   Bovine GH late termination and polyadenylation sequence SEQ 12.
XX
KW   GH1 gene; cell culture; cell line; cell proliferation; ds; gene therapy;
KW   gene transfer; growth hormone ligand; protein production;
KW   protein purification; vector.
XX
OS   Bos taurus.
XX
CC PN   WO2010010107-A1.
XX
CC PD   28-JAN-2010.
XX
CC PF   22-JUL-2009; 2009WO-EP059399.
XX
PR   23-JUL-2008; 2008EP-00161029.
XX
CC PA   (BOEH ) BOEHRINGER INGELHEIM PHARMA GMBH&CO KG.
XX
CC PI   Enenkel B;
XX
DR   WPI; 2010-B12061/09.
XX
CC PT   Polyadenylation signal, useful for making a polypeptide of interest 
CC PT   encoded by a gene of interest, and in gene therapy or for improving host 
CC PT   cell lines, comprises a Cricetus griseus nucleic acid.
XX
CC PS   Disclosure; SEQ ID NO 12; 61pp; English.
XX
CC   The present invention relates to novel regulatory elements and to 
CC   methods of improving expression of polypeptides from nucleic acids such 
CC   as cloned genes and to the production of various polypeptides in host 
CC   cells using said novel regulatory elements. The invention, in general, 
CC   relates to the field of cell culture technology. The invention further 
CC   claims: (1) a polyadenylation signal sequence or a nucleic acid fragment 
CC   there of comprising a sequence at least 75% identical to the fully 
CC   defined 324 base pairs (bp) of AXV61374 or comprising a sequence at least
CC   80-98% identical to AXV61374 or AXV61375; (2) a vector or a 
CC   polynucleotide sequence comprising any one of the polyadenylation signals
CC   or the nucleic acids; (3) a cell comprising the vector or the 
CC   polynucleotide sequence; (4) a method of making a polypeptide of interest
CC   encoded by a gene of interest, comprising: (a) providing a host cell 
CC   comprising the vector or polynucleotide sequence or providing the cell; 
CC   (b) cultivating the cells, under conditions which allow the proliferation
CC   of the cells and the expression of the gene of interest; (c) harvesting 
CC   the polypeptide of interest; and (d) purifying the polypeptide of 
CC   interest; and (5) a kit comprising any one of the polyadenylation signals
CC   or the nucleic acids, the vector, the cell and a cell culture medium for 
CC   cultivation of the cell. The polyadenylation signal, nucleic acid, 
CC   vector, cell, kit, and method are useful for making a polypeptide of 
CC   interest encoded by a gene of interest. The novel regulatory elements as 
CC   insulators, in gene therapy or for improving host cell lines. The present
CC   sequence represents the bovine growth hormone (GH1) late termination and 
CC   polyadenylation DNA sequence which was useful during the invention for 
CC   the termination and polyadenylation of the transcript of a gene of 
CC   interest.
XX
SQ   Sequence 208 BP; 40 A; 50 C; 64 G; 54 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 208;  DB 40;  Length 208;
  Best Local Similarity   100.0%;  
  Matches  208;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGTGCCTTCTAGTTGCCAGCCATCTGTTGTTTGCCCCTCCCCCGTGCCTTCCTTGACCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTGTGCCTTCTAGTTGCCAGCCATCTGTTGTTTGCCCCTCCCCCGTGCCTTCCTTGACCC 60

Qy         61 TGGAAGGTGCCACTCCCACTGTCCTTTCCTAATAAAATGAGGAAATTGCATCGCATTGTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGGAAGGTGCCACTCCCACTGTCCTTTCCTAATAAAATGAGGAAATTGCATCGCATTGTC 120

Qy        121 TGAGTAGGTGTCATTCTATTCTGGGGGGTGGGGTGGGGCAGGACAGCAAGGGGGAGGATT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGAGTAGGTGTCATTCTATTCTGGGGGGTGGGGTGGGGCAGGACAGCAAGGGGGAGGATT 180

Qy        181 GGGAAGACAATAGCAGGCATGCTGGGGA 208
              ||||||||||||||||||||||||||||
Db        181 GGGAAGACAATAGCAGGCATGCTGGGGA 208

The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Biffi et al., Naso et al. and Balazs et al., wherein the combination teaches a method of treating and preventing X-linked adrenoleukodystrophy comprising administering an AAV vector comprising, inter alia, a polyadenylation termination signal and a polynucleotide encoding human ABCD1 polypeptide, with the teachings of Sena-Esteves et al., wherein Sena-Esteves et al. teach a an AAV vector comprising two polyA signals in tandem derived from the bovine growth hormone (BGH) and SV40, with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have been motivated to make such a modification because Balazs et al. contemplated use of more than one polyA signals (see Balazs at Pg. 9, para. 100).  
With respect to the SV40 polyA signal taught by Benhajsalah and the BGH polyA signal taught by Enenkel, it would have been obvious to substitute the generic SV40 and the generic BGH polyA signals taught in Sena-Esteves et al, with that of Benhajsalah and Enenkel with a reasonable expectation of arriving at the claimed invention because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)." 
When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 

An artisan would be motivated to make this substitution because both Benhajsalah and Enenkel teach these polyA signals can be used in gene therapy.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 4
Claims 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018), Naso et al. (BioDrugs. 2017; 31(4): 317–334) and Balazs et al. (PgPub US20150010578A1, Published 1/18/2015) as applied to claims 87-89, 92, 96, 98 and 105-106 above (Prior Art Rejection 2), and further in view Kokaia (WO2017137585A1, Published 8/17/2017) and Choi et al. (US20140017201, Published 1/16/2014). 

The teachings of Biffi et al., Naso et al. and Balazs et al. are relied upon as detailed above. However, none of Biffi et al., Naso et al. and Balazs et al. teach the rAAV vector genome of claim 92, wherein the 5' AAV ITR is a 5' AAV2 ITR, and the 3' AAV ITR is a 3' AAV2 ITR (as in claim 93), wherein the 5' AAV ITR is a truncated 5' AAV2 ITR, and the 3' AAV ITR is a truncated 3' AAV2 ITR, relative to wild-type 5' AAV2 ITR and 3' AAV2 ITR, respectively (as in claim 94).
Before the effective filing date of the claimed invention, Kokaia taught a  recombinant adeno-associated viral (rAAV) vector comprising a coding sequence of interest (Abstract). Of the selection of available ITR-sequences, the AAV serotype 2 has been selected the most (as in claim 93) (Pg. 17, line 16+). Kokaia teaches in the two ITR sequences are located at the 5'-end and the 3 '-end of the vector respectively, upstream and downstream of the coding sequences . Kokai adds that both the 5'-end ITR sequence and the 3'-end ITR sequence in the vector of is truncated and functional (as in claim 94) (Pg. 18-19). Kokai suggests use of truncated sequences as a virtue of packaging size capacity (Pg. 24, lines 11-14). 
However, Kokaia fails to teach the truncated 5' AAV2 ITR comprises the sequence of SEQ ID NO: 11001, and the truncated 3' AAV2 ITR comprises the sequence of SEQ ID NO: 11018 (as in claim 95).
 Before the effective filing date of the claimed invention, Choi et al. taught a 3’ AAV2 ITR and 5’ AAV2 ITR DNA. 
The alignment between SEQ ID NO:  11001 (Qy, query) and the 5’ITR AAV2 DNA taught by Choi (Db, database) is provided below. Note that the sequence of Choi  is 100% identical to SEQ ID NO: 11001 (as in claim 95 (in-part)).
RESULT 4
US-13-873-558-16
; Sequence 16, Application US/13873558
; Publication No. US20140017201A1
; GENERAL INFORMATION
;  APPLICANT: CHOI, VIVIAN
;  APPLICANT:BIGELOW, CHAD ERIC
;  APPLICANT:DRYJA, THADDEUS PETER
;  APPLICANT:POLICE, SESHIDHAR REDDY
;  TITLE OF INVENTION: VIRAL VECTORS FOR THE TREATMENT OF RETINAL DYSTROPHY
;  FILE REFERENCE: PAT055109-US-NP
;  CURRENT APPLICATION NUMBER: US/13/873,558
;  CURRENT FILING DATE: 2013-04-30
;  PRIOR APPLICATION NUMBER: 61/776,167
;  PRIOR FILING DATE: 2013-03-11
;  PRIOR APPLICATION NUMBER: 61/642,630
;  PRIOR FILING DATE: 2012-05-04
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 16
;  LENGTH: 130
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polynucleotide
US-13-873-558-16

  Query Match             100.0%;  Score 130;  DB 46;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGCGCGCTCGCTCGCTCACTGAGGCCGCCCGGGCAAAGCCCGGGCGTCGGGCGACCTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTGCGCGCTCGCTCGCTCACTGAGGCCGCCCGGGCAAAGCCCGGGCGTCGGGCGACCTTT 60

Qy         61 GGTCGCCCGGCCTCAGTGAGCGAGCGAGCGCGCAGAGAGGGAGTGGCCAACTCCATCACT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGTCGCCCGGCCTCAGTGAGCGAGCGAGCGCGCAGAGAGGGAGTGGCCAACTCCATCACT 120

Qy        121 AGGGGTTCCT 130
              ||||||||||
Db        121 AGGGGTTCCT 130

The alignment between SEQ ID NO:  11018 (Qy, query) and the 3’ITR AAV2 DNA taught by Choi (Db, database) is provided below. Note that the sequence of Choi  is 100% identical to SEQ ID NO: 11018 (as further in claim 95).
RESULT 3
US-13-873-558-9
; Sequence 9, Application US/13873558
; Publication No. US20140017201A1
; GENERAL INFORMATION
;  APPLICANT: CHOI, VIVIAN
;  APPLICANT:BIGELOW, CHAD ERIC
;  APPLICANT:DRYJA, THADDEUS PETER
;  APPLICANT:POLICE, SESHIDHAR REDDY
;  TITLE OF INVENTION: VIRAL VECTORS FOR THE TREATMENT OF RETINAL DYSTROPHY
;  FILE REFERENCE: PAT055109-US-NP
;  CURRENT APPLICATION NUMBER: US/13/873,558
;  CURRENT FILING DATE: 2013-04-30
;  PRIOR APPLICATION NUMBER: 61/776,167
;  PRIOR FILING DATE: 2013-03-11
;  PRIOR APPLICATION NUMBER: 61/642,630
;  PRIOR FILING DATE: 2012-05-04
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 130
;  TYPE: DNA
;  ORGANISM: Adeno-associated virus
US-13-873-558-9

  Query Match             100.0%;  Score 130;  DB 46;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGAACCCCTAGTGATGGAGTTGGCCACTCCCTCTCTGCGCGCTCGCTCGCTCACTGAGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AGGAACCCCTAGTGATGGAGTTGGCCACTCCCTCTCTGCGCGCTCGCTCGCTCACTGAGG 60

Qy         61 CCGGGCGACCAAAGGTCGCCCGACGCCCGGGCTTTGCCCGGGCGGCCTCAGTGAGCGAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCGGGCGACCAAAGGTCGCCCGACGCCCGGGCTTTGCCCGGGCGGCCTCAGTGAGCGAGC 120

Qy        121 GAGCGCGCAG 130
              ||||||||||
Db        121 GAGCGCGCAG 130

Note that at Table 1 (Pg. 11 and Pg. 16) of Choi et al., Choi teaches SEQ ID NO: 16 identifies a 5’ (AAV2) ITR and SEQ ID NO: 9 identifies a 3’ (AAV2) ITR (Pg. 7,para. 77). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Biffi et al., Naso et al. and Balazs et al., wherein the combination teaches a method of treating and preventing X-linked adrenoleukodystrophy comprising administering an AAV vector, with the teachings of Kokaia, wherein Kokaia taught a  recombinant adeno-associated viral (rAAV) comprising a 5’ AAV2 ITR and a 3’ AAV2 ITR, with a reasonable expectation of success. The skilled artisan would have found it prima facie obvious to use the ITRs of Kokaia because Kokaia teaches AAV2 ITRs are well-researched. 
With respect to the 5’ AAV2 ITR and 3’ AAV2 ITR taught by Choi et al., it would have been obvious to substitute the generic ITRs taught in Kokai with those of Choi et al. with a reasonable expectation of arriving at the claimed invention because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)." 
When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 

An artisan would be motivated to make this substitution because Choi teaches such ITRs can be used in an AAV for use in gene therapy.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 5
Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018), Naso et al. (BioDrugs. 2017; 31(4): 317–334) and Balazs et al. (PgPub US20150010578A1, Published 1/18/2015) as applied to claims 87-89, 92, 96, 98 and 105-106 above (Prior Art Rejection 2), and further in view Bloom et al. (WO2015153889A2, Published 10/8/2015). 

The teachings of Biffi et al., Naso et al. and Balazs et al. are relied upon as detailed above. And although Balazs teaches a chicken β-actin (CAG) promoter, none of Biffi et al., Naso et al. and Balazs et al. teach the chicken-β actin promoter comprises the sequence of SEQ ID NO: 11007 (as in claim 97).
Before the effective filing date of the claimed invention, Bloom et al. taught a chicken-β actin promoter. The alignment between SEQ ID NO:  11007 (Qy, query) and the chicken-β actin promoter taught by Bloom (Db, database) is provided below. Note that the sequence of Bloom  is 100% identical to SEQ ID NO: 11007 (as in claim 97).
RESULT 4
BCE98503
ID   BCE98503 standard; DNA; 278 BP.
XX
AC   BCE98503;
XX
DT   03-DEC-2015  (first entry)
XX
DE   Chicken beta- actin/CMV IE (CBA) promoter SEQ ID NO: 18.
XX
KW   ACTB gene; Beta actin; Cytoplasmic actin 1; ds; fusion protein; promoter;
KW   protein therapy; therapeutic; viral infection; virucide.
XX
OS   Gallus.
XX
CC PN   WO2015153889-A2.
XX
CC PD   08-OCT-2015.
XX
CC PF   02-APR-2015; 2015WO-US024094.
XX
PR   02-APR-2014; 2014US-0973995P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
CC PA   (UDUK ) UNIV DUKE.
XX
CC PI   Bloom DC,  Phelan DM,  Cullen BR,  Kennedy EM;
XX
DR   WPI; 2015-61426A/71.
XX
CC PT   New non-naturally occurring fusion protein comprising transcription 
CC PT   activator-like binding domain that binds to target gene of latent virus 
CC PT   and effector domain, useful for treating latent viral infection.
XX
CC PS   Claim 23; SEQ ID NO 18; 52pp; English.
XX
CC   The invention relates to novel materials and methods for the treatment of
CC   latent viral infection. The invention claims: (a) a non-naturally 
CC   occurring fusion protein comprising a TAL binding domain that binds to a 
CC   target gene of a latent virus and an effector domain, wherein said fusion
CC   protein modulates the target gene of the latent virus; (b) a 
CC   polynucleotide encoding one or more fusion protein; (c) a pharmaceutical 
CC   composition comprising a fusion protein; (d) a targeted nuclease 
CC   comprising a guide RNA sequence bound to an endonuclease; (e) a vector 
CC   encoding a fusion protein or a targeted nuclease; and (f) a method of 
CC   treating a latent viral infection. The fusion protein is useful for 
CC   treating latent viral infection including Herpes simplex virus 1 and 
CC   Herpes simplex virus 2. The present sequence represents a chicken beta- 
CC   actin/CMV IE (CBA) promoter that is used in the construction of the 
CC   vector.
XX
SQ   Sequence 278 BP; 39 A; 78 C; 111 G; 50 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 278;  DB 52;  Length 278;
  Best Local Similarity   100.0%;  
  Matches  278;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCCCCCCTCCCCACCCCCAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCCCCCCTCCCCACCCCCAA 60

Qy         61 TTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGGGGCGGGGGGGGGGGGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGGGGCGGGGGGGGGGGGGG 120

Qy        121 GGCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGGGGCGAGGCGGAGAGGTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGGGGCGAGGCGGAGAGGTG 180

Qy        181 CGGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTTTATGGCGAGGCGGCGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTTTATGGCGAGGCGGCGGC 240

Qy        241 GGCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCG 278
              ||||||||||||||||||||||||||||||||||||||
Db        241 GGCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCG 278

When taken with the teachings of Biffi et al., Naso et al. and Balazs et al., wherein the combination teaches a method of treating and preventing X-linked adrenoleukodystrophy comprising administering an AAV vector comprising, inter alia, a chicken-β actin promoter, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic chicken-β actin promoter of Balazs with the chicken-β actin promoter of Bloom et al. with a reasonable expectation of arriving at the claimed invention. 
The skilled artisan would have found it prima facie obvious to make such a substitution in order to compare the therapeutic efficacy of the chicken-β actin promoter of Balazs’ with that of Bloom’s.  


Prior Art Rejection 6
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018), Naso et al. (BioDrugs. 2017; 31(4): 317–334) and Balazs et al. (PgPub US20150010578A1, Published 1/18/2015) as applied to claims 87-89, 92, 96, 98 and 105-106 above (Prior Art Rejection 2), and further in view Hou et al. (WO2019060649, Published 3/28/2019). 

The teachings of Biffi et al., Naso et al. and Balazs et al. are relied upon as detailed above. And although Balazs taught a CMV enhancer, none of Biffi et al., Naso et al. and Balazs et al. teach the CMV enhancer comprises the sequence of SEQ ID NO: 11005 (as in claim 99).
Before the effective filing date of the claimed invention, Hou et al. taught a CMV enhancer. The alignment between SEQ ID NO:  11005 (Qy, query) and the CMV enhancer taught by Hou (Db, database) is provided below. Note that the sequence of Hou  is 100% identical to SEQ ID NO: 11005 (as in claim 99).
RESULT 13
BGE08432
ID   BGE08432 standard; DNA; 367 BP.
XX
AC   BGE08432;
XX
DT   16-MAY-2019  (first entry)
XX
DE   Cytomegalovirus (CMV) enhancer DNA, SEQ ID 55.
XX
KW   ds; enhancer; gene silencing; genetic-disease-gen.; huntingtons chorea;
KW   neuroprotective; nootropic; prophylactic to disease; rna interference;
KW   therapeutic; virus-like particle.
XX
OS   Cytomegalovirus.
XX
CC PN   WO2019060649-A1.
XX
CC PD   28-MAR-2019.
XX
CC PF   21-SEP-2018; 2018WO-US052103.
XX
PR   22-SEP-2017; 2017US-0561934P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
CC PA   (GENZ ) GENZYME CORP.
XX
CC PI   Hou J,  Wang X,  Sah DW,  Zhou P,  Oriordan C,  Stanek LM,  Palermo A;
CC PI   Richards B;
XX
DR   WPI; 2019-28842Y/28.
XX
CC PT   Adeno-associated virus viral genome for treating Huntington's disease, 
CC PT   comprises an inverted terminal repeat sequence region, an enhancer 
CC PT   sequence region, a promoter sequence region and a modulatory 
CC PT   polynucleotide sequence.
XX
CC PS   Claim 1; SEQ ID NO 55; 147pp; English.
XX
CC   The present invention relates to a novel adeno-associated virus (AAV) 
CC   viral genome comprising a 5' inverted terminal repeat (5' ITR) region, an
CC   enhancer region, a promoter region, a modulatory polynucleotide region, a
CC   polyadenylation (polyA) signal region and a 3' inverted terminal repeat 
CC   (3' ITR) region. The invention further claims: (1) an AAV particle 
CC   comprising the AAV viral genome; (2) a pharmaceutical composition 
CC   comprising the AAV particle; (3) a method for inhibiting the expression 
CC   of a huntingtin (HTT) gene in a cell; (4) a method for treating 
CC   Huntington's disease in a subject. The AAV particle (comprising siRNA 
CC   molecules) of the present invention is useful for preventing and treating
CC   Huntington's disease. The present sequence represents a cytomegalovirus 
CC   (CMV) enhancer which can be used for preparing a DNA construct for 
CC   preparing the AAV particle of the present invention.
XX
SQ   Sequence 367 BP; 95 A; 94 C; 77 G; 101 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 366;  DB 62;  Length 367;
  Best Local Similarity   100.0%;  
  Matches  366;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGTTATTAATAGTAATCAATTACGGGGTCATTAGTTCATAGCCCATATATGGAGTTCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTAGTTATTAATAGTAATCAATTACGGGGTCATTAGTTCATAGCCCATATATGGAGTTCC 60

Qy         61 GCGTTACATAACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCCGCCCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCGTTACATAACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCCGCCCAT 120

Qy        121 TGACGTCAATAATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGACGTCAATAATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTC 180

Qy        181 AATGGGTGGAGTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AATGGGTGGAGTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGC 240

Qy        241 CAAGTACGCCCCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CAAGTACGCCCCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGT 300

Qy        301 ACATGACCTTATGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGTCATCGCTATTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ACATGACCTTATGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGTCATCGCTATTA 360

Qy        361 CCATGG 366
              ||||||
Db        361 CCATGG 366

When taken with the teachings of Biffi et al., Naso et al. and Balazs et al., wherein the combination teaches a method of treating and preventing X-linked adrenoleukodystrophy comprising administering an AAV vector comprising, inter alia, a CMV enhancer, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic CMV enhancer of Balazs with the CMV enhancer of Hou et al. with a reasonable expectation of arriving at the claimed invention. 
The skilled artisan would have found it prima facie obvious to make such a substitution in order to compare the therapeutic efficacy of the CMV enhancer of Balazs’ with that of Hou’s.  


Prior Art Rejection 7
Claims 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018), Naso et al. (BioDrugs. 2017; 31(4): 317–334) and Balazs et al. (PgPub US20150010578A1, Published 1/18/2015) as applied to claims 87-89, 92, 96, 98 and 105-106 above (Prior Art Rejection 2), and further in view Barnard et al. (Cold Spring Harb Perspect Med. 2014 Oct 30;5(3):a017293.), Orlans et al. (PgPub  US20210386871A1, Filed 10/25/2019), Lipinski et al. (WO2018165536A1, Published 9/13/2018) and Van Ooyen et al. (1979 Oct 19;206(4416):337-44.).

The teachings of Biffi et al., Naso et al. and Balazs et al. are relied upon as detailed above. However, none of Biffi et al., Naso et al. and Balazs et al. teach the AAV vector genome further comprises β-actin exon, a chimeric intron, and a rabbit β-globin exon downstream of the promoter and upstream of the polynucleotide of interest (as in claim 100).
Before the effective filing date of the claimed invention, Barnard et al. taught methods of treating an X-linked degenerative disease. Barnard teaches said method comprises administering to a subject in need thereof an AAV2 vector comprising a 5’ AAV2 inverted terminal repeats; CMV, cytomegalovirus enhancer element; CBA, chicken β actin promoter; Exon1, chicken β-actin exon 1; Intron, hybrid chicken β-actin and rabbit β-globin intron (i.e. chimeric intron); Exon2, rabbit β-globin exon 3 fragment (creates an artificial splice site) (as in claim 100) and a therapeutic gene of interest (Pg. 10, Fig. 3). Bernard suggests these sequences in the transgene expression cassette are used to improve expression of the therapeutic gene (Pg. 9, Col. 1, lines 1-3). 
However, Barnard et al. fails to teach the β-actin exon comprises the sequence of SEQ ID NO: 11008, the chimeric intron comprises the sequence of SEQ ID NO: 11009, and the rabbit β-globin exon comprises the sequence of SEQ ID NO: 11085 (as in claim 101).
Before the effective filing date of the claimed invention, Orlans et al. taught gene therapy vectors (Abstract). The alignment between SEQ ID NO:  11008 (Qy, query) and the sequence taught by Orlans (Db, database) is provided below. Note that the sequence of Orlans  is 100% identical to SEQ ID NO: 11008 (as in claim 101 (in-part)).
RESULT 15
US-17-288-573-27
; Sequence 27, Application US/17288573
; Publication No. US20210386871A1
; GENERAL INFORMATION
;  APPLICANT: Oxford University Innovation Limited
;  TITLE OF INVENTION: GENE THERAPY
;  FILE REFERENCE: N414420WO
;  CURRENT APPLICATION NUMBER: US/17/288,573
;  CURRENT FILING DATE: 2021-04-26
;  PRIOR APPLICATION NUMBER: GB 1817470.6
;  PRIOR FILING DATE: 2018-10-26
;  NUMBER OF SEQ ID NOS: 65
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;  LENGTH: 779
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: 5'UTR with mirtrons and additional ESE-rich sequences
US-17-288-573-27

  Query Match             100.0%;  Score 93;  DB 87;  Length 779;
  Best Local Similarity   100.0%;  
  Matches   93;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAGTCGCTGCGCGCTGCCTTCGCCCCGTGCCCCGCTCCGCCGCCGCCTCGCGCCGCCCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGAGTCGCTGCGCGCTGCCTTCGCCCCGTGCCCCGCTCCGCCGCCGCCTCGCGCCGCCCG 60

Qy         61 CCCCGGCTCTGACTGACCGCGTTACTCCCACAG 93
              |||||||||||||||||||||||||||||||||
Db         61 CCCCGGCTCTGACTGACCGCGTTACTCCCACAG 93

Note that Orlans teaches SEQ ID NO: 27 (above) comprises the first exon and intron from the chicken beta actin gene (Pg. 4, para 76; Pg. 16, para. 228). Orlans suggests the inclusion of the exon increases transgene expression (Pg. 17, para. 232). 
Before the effective filing date of the claimed invention, Lipinski et al. taught a chimeric intron. The alignment between SEQ ID NO:  11009 (Qy, query) and the chimeric intron taught by Lipinski (Db, database) is provided below. Note that the sequence of Lipinski  is 100% identical to SEQ ID NO: 11009 (as in claim 101 (in-part)).
RESULT 15
BFR13536
ID   BFR13536 standard; DNA; 202 BP.
XX
AC   BFR13536;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Transgene expression regulating related chimeric intron DNA, SEQ ID 5.
XX
KW   age related macular degeneration; ds; gene regulation; gene therapy;
KW   glaucoma; ocular disease; ophthalmological; retinopathy; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018165536-A1.
XX
CC PD   13-SEP-2018.
XX
CC PF   09-MAR-2018; 2018WO-US021719.
XX
PR   10-MAR-2017; 2017US-0469705P.
XX
CC PA   (MEDI-) MEDICAL COLLEGE WISCONSIN INC.
XX
CC PI   Lipinski DM,  Reid CA;
XX
DR   WPI; 2018-718427/64.
XX
CC PT   New exogenous nucleic acid construct encoding e.g. target gene and small 
CC PT   molecules interacting with RNA switch located within transgene 
CC PT   untranslated region, used for regulating transgene expression and 
CC PT   reducing symptom of e.g. glaucoma.
XX
CC PS   Disclosure; SEQ ID NO 5; 76pp; English.
XX
CC   The present invention relates to a novel exogenous nucleic acid 
CC   construct, useful for regulating expression of a transgene by modulating 
CC   the mRNA of the transgene. The nucleic acid encodes: a target gene of 
CC   interest; at least one switchable miRNA (smiRNA) switch located within 
CC   the untranslated region of the transgene; at least one miRNA target 
CC   sequence complementary to at least a portion of the pri-miRNA. The 
CC   invention further relates to: (a) a method for reducing at least one 
CC   symptom of age-related macular degeneration in a subject; and (b) a 
CC   method for reducing at least one symptom of glaucoma in the subject. The 
CC   invention also relates to a method for treating eye disease and 
CC   riboswitch modulated gene therapy for retinal diseases. The present 
CC   sequence represents a chimeric intron DNA, used in the novel exogenous 
CC   nucleic acid construct for regulating the expression of a transgene by 
CC   modulating the mRNA of the transgene. Note: SEQ ID 81 is mentioned in 
CC   claim 22 but no corresponding sequences are provided in the patent.
XX
SQ   Sequence 202 BP; 27 A; 51 C; 58 G; 66 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 155;  DB 61;  Length 202;
  Best Local Similarity   100.0%;  
  Matches  155;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGAGCGGGCGGGACGGCCCTTCTCCTCCGGGCTGTAATTAGCGCTTGGTTTAATGACGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 GTGAGCGGGCGGGACGGCCCTTCTCCTCCGGGCTGTAATTAGCGCTTGGTTTAATGACGG 61

Qy         61 CTTGTTTCTTTTCTGTGGCTGCGTGAAAGCCTTGAGGGGCTCCGGGAGCTAGAGCCTCTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 CTTGTTTCTTTTCTGTGGCTGCGTGAAAGCCTTGAGGGGCTCCGGGAGCTAGAGCCTCTG 121

Qy        121 CTAACCATGTTCATGCCTTCTTCTTTTTCCTACAG 155
              |||||||||||||||||||||||||||||||||||
Db        122 CTAACCATGTTCATGCCTTCTTCTTTTTCCTACAG 156

Before the effective filing date of the claimed invention, Van Ooyen et al. taught a rabbit beta-globin gene exon 3. The alignment between SEQ ID NO:  11085 (Qy, query) and the rabbit beta-globin gene exon 3 taught by Van Ooyen et al. (Db, database) is provided below. Note that the sequence of Van Ooyen  is 100% identical to SEQ ID NO: 11085 (as further in claim 101).
RESULT 3
V00882
LOCUS       V00882                  1620 bp    DNA     linear   MAM 14-NOV-2006
DEFINITION  Rabbit (O. cuniculus) gene for beta-globin.
ACCESSION   V00882
VERSION     V00882.1
KEYWORDS    beta-globin; germ line; globin.
SOURCE      Oryctolagus cuniculus (rabbit)
  ORGANISM  Oryctolagus cuniculus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Glires; Lagomorpha;
            Leporidae; Oryctolagus.
REFERENCE   1  (bases 1 to 1620)
  AUTHORS   van Ooyen,A., van den Berg,J., Mantei,N. and Weissmann,C.
  TITLE     Comparison of total sequence of a cloned rabbit beta-globin gene
            and its flanking regions with a homologous mouse sequence
  JOURNAL   Science 206 (4416), 337-344 (1979)
   PUBMED   482942
FEATURES             Location/Qualifiers
     source          1..1620
                     /organism="Oryctolagus cuniculus"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9986"
     mRNA            join(224..368,495..717,1291..1512)
     exon            224..368
                     /number=1
     CDS             join(277..368,495..717,1291..1419)
                     /codon_start=1
                     /product="beta-globin"
                     /protein_id="CAA24251.1"
                     /db_xref="GOA:P02057"
                     /db_xref="InterPro:IPR000971"
                     /db_xref="InterPro:IPR002337"
                     /db_xref="InterPro:IPR009050"
                     /db_xref="InterPro:IPR012292"
                     /db_xref="PDB:2RAO"
                     /db_xref="UniProtKB/Swiss-Prot:P02057"
                     /translation="MVHLSSEEKSAVTALWGKVNVEEVGGEALGRLLVVYPWTQRFFE
                     SFGDLSSANAVMNNPKVKAHGKKVLAAFSEGLSHLDNLKGTFAKLSELHCDKLHVDPE
                     NFRLLGNVLVIVLSHHFGKEFTPQVQAAYQKVVAGVANALAHKYH"
     intron          369..494
                     /number=1
     exon            495..717
                     /number=2
     intron          718..1290
                     /number=2
     exon            1291..1512
                     /number=3
     polyA_site      1511

  Query Match             100.0%;  Score 54;  DB 407;  Length 1620;
  Best Local Similarity   100.0%;  
  Matches   54;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCCTGGGCAACGTGCTGGTTATTGTGCTGTCTCATCATTTTGGCAAAGAATTC 54
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1291 CTCCTGGGCAACGTGCTGGTTATTGTGCTGTCTCATCATTTTGGCAAAGAATTC 1344


The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Biffi et al., Naso et al. and Balazs et al., wherein the combination teaches a method of treating and preventing X-linked adrenoleukodystrophy comprising administering an AAV vector, with the teachings of Barnard et al., wherein Barnard teaches an AAV2 gene therapy vector comprising, inter alia, a chicken β-actin exon 1; hybrid chicken β-actin and rabbit β-globin intron (i.e. chimeric intron) and a rabbit b-globin exon 3, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to include the elements disclosed in Barnard in the AAV vector of Biffi et al., Naso et al. and Balazs et al., because Barnard notes that the inclusion of such improved gene expression of the gene of interest. 
Further one of ordinary skill in the art would have found it prima facie obvious to substitute the generic elements disclosed in Barnard for the β-actin exon of  Orlans et al., the chimeric intron of Lipinski et al., and the rabbit β-globin exon 3 of Van Ooyen et al., with a reasonable expectation of arriving at the claimed invention because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)." 
When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 

An artisan would be motivated to make this substitution in order to determine the therapeutic efficacy of the β-actin exon of  Orlans et al., the chimeric intron of Lipinski et al., and the rabbit β-globin exon 3 of Van Ooyen et al.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 8
Claim(s) 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018) and Naso et al. (BioDrugs. 2017; 31(4): 317–334) as applied to claims 87 and 105 (Prior Art Rejection 1) and further in view of Denaro et al. (WO2012170911, Published 12/13/2012).

The teachings of Biffi et al. are relied upon as detailed above. However, Biffi fails to teach the polynucleotide encoding the human ABCD1 polypeptide sequence comprises a sequence having at least 95% identity to the sequence of SEQ ID NO: 11012 (as in claim 102) or a polynucleotide encoding the human ABCD1 polypeptide comprises the sequence of SEQ ID NO: 11012 (as in claim 103).
Before the effective filing date of the claimed invention, Denaro et al. taught human ABCD1 polypeptide. The alignment between SEQ ID NO:  11012 (Qy, query) and the human ABCD1 polypeptide taught by   (Db, database) is provided below. Note that the sequence of Denaro  is 100% identical to SEQ ID NO: 11012 (as in claim 102 and claim 103).

RESULT 2
BAJ27182
ID   BAJ27182 standard; cDNA; 2238 BP.
XX
AC   BAJ27182;
XX
DT   31-JAN-2013  (first entry)
XX
DE   Human ATP-binding cassette sub-family D member 1 (ABCD1) gene, SEQ ID 2.
XX
KW   ABCD1 gene; ALD member 1; ATP binding cassette transporter D1;
KW   ATP-binding cassette sub-family D member 1; adrenoleukodystrophy;
KW   adrenomyeloneuropathy; cell therapy; endocrine-gen.;
KW   prophylactic to disease; ss; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012170911-A2.
XX
CC PD   13-DEC-2012.
XX
CC PF   08-JUN-2012; 2012WO-US041693.
XX
PR   10-JUN-2011; 2011US-0495857P.
XX
CC PA   (BLUE-) BLUEBIRD BIO INC.
XX
CC PI   Denaro MJ,  Finer MH,  Veres G;
XX
DR   WPI; 2012-R18721/01.
XX
CC PT   Vector for treating adrenoleukodystrophy, comprises long terminal 
CC PT   repeats, central polypurine tract/DNA flap, retroviral export element and
CC PT   promoter active in microglial cell, operably linked to polynucleotide 
CC PT   encoding specific polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 2; 74pp; English.
XX
CC   The present invention relates to a novel vector for treating 
CC   adrenoleukodystrophy. The vector comprises: (a) at least one long 
CC   terminal repeat (LTR); (b) a central polypurine tract (cPPT)/DNA flap 
CC   (nucleic acid whose sequence includes the central polypurine tract and 
CC   central termination sequences) (cPPT/FLAP); (c) a retroviral export 
CC   element; and (e) a promoter active in a microglial cell, operably linked 
CC   to a polynucleotide encoding an adenosine-5'-triphosphate (ATP)-binding 
CC   cassette, sub-family D, member 1 (ABCD1) polypeptide; where the vector 
CC   does not comprise a woodchuck post-transcriptional regulatory element 
CC   (WPRE). The invention further provides: (1) a mammalian cell comprising 
CC   the vector; (2) a packaging cell comprising a first polynucleotide 
CC   encoding gag, a second polynucleotide encoding pol, a third 
CC   polynucleotide encoding env, and the vector; (3) a producer cell 
CC   comprising the vector; (4) a vector particle produced by the producer 
CC   cell; (5) a host cell transduced with the vector; and (6) a method for 
CC   treating adrenoleukodystrophy or adrenomyeloneuropathy, by administering 
CC   to a subject a cell transduced with the vector. The vectors are safer and
CC   more efficient viral vectors for transduced cell therapies for 
CC   adrenoleukodystrophy and adrenomyeloneuropathy. The present sequence 
CC   represents a human ATP-binding cassette sub-family D (ALD), member 1 
CC   (ABCD1) gene, which is used for lentiviral vector construction for 
CC   treating adrenoleukodystrophy or adrenomyeloneuropathy.
XX
SQ   Sequence 2238 BP; 385 A; 716 C; 734 G; 403 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 2238;  DB 45;  Length 2238;
  Best Local Similarity   100.0%;  
  Matches 2238;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCCGGTGCTCTCCAGGCCCCGGCCCTGGCGGGGGAACACGCTGAAGCGCACGGCCGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCCGGTGCTCTCCAGGCCCCGGCCCTGGCGGGGGAACACGCTGAAGCGCACGGCCGTG 60

Qy         61 CTCCTGGCCCTCGCGGCCTATGGAGCCCACAAAGTCTACCCCTTGGTGCGCCAGTGCCTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTCCTGGCCCTCGCGGCCTATGGAGCCCACAAAGTCTACCCCTTGGTGCGCCAGTGCCTG 120

Qy        121 GCCCCGGCCAGGGGTCTTCAGGCGCCCGCCGGGGAGCCCACGCAGGAGGCCTCCGGGGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCCCGGCCAGGGGTCTTCAGGCGCCCGCCGGGGAGCCCACGCAGGAGGCCTCCGGGGTC 180

Qy        181 GCGGCGGCCAAAGCTGGCATGAACCGGGTATTCCTGCAGCGGCTCCTGTGGCTCCTGCGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCGGCGGCCAAAGCTGGCATGAACCGGGTATTCCTGCAGCGGCTCCTGTGGCTCCTGCGG 240

Qy        241 CTGCTGTTCCCCCGGGTCCTGTGCCGGGAGACGGGGCTGCTGGCCCTGCACTCGGCCGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CTGCTGTTCCCCCGGGTCCTGTGCCGGGAGACGGGGCTGCTGGCCCTGCACTCGGCCGCC 300

Qy        301 TTGGTGAGCCGCACCTTCCTGTCGGTGTATGTGGCCCGCCTGGACGGAAGGCTGGCCCGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTGGTGAGCCGCACCTTCCTGTCGGTGTATGTGGCCCGCCTGGACGGAAGGCTGGCCCGC 360

Qy        361 TGCATCGTCCGCAAGGACCCGCGGGCTTTTGGCTGGCAGCTGCTGCAGTGGCTCCTCATC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGCATCGTCCGCAAGGACCCGCGGGCTTTTGGCTGGCAGCTGCTGCAGTGGCTCCTCATC 420

Qy        421 GCCCTCCCTGCTACCTTCGTCAACAGTGCCATCCGTTACCTGGAGGGCCAACTGGCCCTG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCCCTCCCTGCTACCTTCGTCAACAGTGCCATCCGTTACCTGGAGGGCCAACTGGCCCTG 480

Qy        481 TCGTTCCGCAGCCGTCTGGTGGCCCACGCCTACCGCCTCTACTTCTCCCAGCAGACCTAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCGTTCCGCAGCCGTCTGGTGGCCCACGCCTACCGCCTCTACTTCTCCCAGCAGACCTAC 540

Qy        541 TACCGGGTCAGCAACATGGACGGGCGGCTTCGCAACCCTGACCAGTCTCTGACGGAGGAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TACCGGGTCAGCAACATGGACGGGCGGCTTCGCAACCCTGACCAGTCTCTGACGGAGGAC 600

Qy        601 GTGGTGGCCTTTGCGGCCTCTGTGGCCCACCTCTACTCCAACCTGACCAAGCCACTCCTG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GTGGTGGCCTTTGCGGCCTCTGTGGCCCACCTCTACTCCAACCTGACCAAGCCACTCCTG 660

Qy        661 GACGTGGCTGTGACTTCCTACACCCTGCTTCGGGCGGCCCGCTCCCGTGGAGCCGGCACA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GACGTGGCTGTGACTTCCTACACCCTGCTTCGGGCGGCCCGCTCCCGTGGAGCCGGCACA 720

Qy        721 GCCTGGCCCTCGGCCATCGCCGGCCTCGTGGTGTTCCTCACGGCCAACGTGCTGCGGGCC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GCCTGGCCCTCGGCCATCGCCGGCCTCGTGGTGTTCCTCACGGCCAACGTGCTGCGGGCC 780

Qy        781 TTCTCGCCCAAGTTCGGGGAGCTGGTGGCAGAGGAGGCGCGGCGGAAGGGGGAGCTGCGC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TTCTCGCCCAAGTTCGGGGAGCTGGTGGCAGAGGAGGCGCGGCGGAAGGGGGAGCTGCGC 840

Qy        841 TACATGCACTCGCGTGTGGTGGCCAACTCGGAGGAGATCGCCTTCTATGGGGGCCATGAG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TACATGCACTCGCGTGTGGTGGCCAACTCGGAGGAGATCGCCTTCTATGGGGGCCATGAG 900

Qy        901 GTGGAGCTGGCCCTGCTACAGCGCTCCTACCAGGACCTGGCCTCGCAGATCAACCTCATC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GTGGAGCTGGCCCTGCTACAGCGCTCCTACCAGGACCTGGCCTCGCAGATCAACCTCATC 960

Qy        961 CTTCTGGAACGCCTGTGGTATGTTATGCTGGAGCAGTTCCTCATGAAGTATGTGTGGAGC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CTTCTGGAACGCCTGTGGTATGTTATGCTGGAGCAGTTCCTCATGAAGTATGTGTGGAGC 1020

Qy       1021 GCCTCGGGCCTGCTCATGGTGGCTGTCCCCATCATCACTGCCACTGGCTACTCAGAGTCA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 GCCTCGGGCCTGCTCATGGTGGCTGTCCCCATCATCACTGCCACTGGCTACTCAGAGTCA 1080

Qy       1081 GATGCAGAGGCCGTGAAGAAGGCAGCCTTGGAAAAGAAGGAGGAGGAGCTGGTGAGCGAG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GATGCAGAGGCCGTGAAGAAGGCAGCCTTGGAAAAGAAGGAGGAGGAGCTGGTGAGCGAG 1140

Qy       1141 CGCACAGAAGCCTTCACTATTGCCCGCAACCTCCTGACAGCGGCTGCAGATGCCATTGAG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CGCACAGAAGCCTTCACTATTGCCCGCAACCTCCTGACAGCGGCTGCAGATGCCATTGAG 1200

Qy       1201 CGGATCATGTCGTCGTACAAGGAGGTGACGGAGCTGGCTGGCTACACAGCCCGGGTGCAC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CGGATCATGTCGTCGTACAAGGAGGTGACGGAGCTGGCTGGCTACACAGCCCGGGTGCAC 1260

Qy       1261 GAGATGTTCCAGGTATTTGAAGATGTTCAGCGCTGTCACTTCAAGAGGCCCAGGGAGCTA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GAGATGTTCCAGGTATTTGAAGATGTTCAGCGCTGTCACTTCAAGAGGCCCAGGGAGCTA 1320

Qy       1321 GAGGACGCTCAGGCGGGGTCTGGGACCATAGGCCGGTCTGGTGTCCGTGTGGAGGGCCCC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GAGGACGCTCAGGCGGGGTCTGGGACCATAGGCCGGTCTGGTGTCCGTGTGGAGGGCCCC 1380

Qy       1381 CTGAAGATCCGAGGCCAGGTGGTGGATGTGGAACAGGGGATCATCTGCGAGAACATCCCC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 CTGAAGATCCGAGGCCAGGTGGTGGATGTGGAACAGGGGATCATCTGCGAGAACATCCCC 1440

Qy       1441 ATCGTCACGCCCTCAGGAGAGGTGGTGGTGGCCAGCCTCAACATCAGGGTGGAGGAAGGC 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 ATCGTCACGCCCTCAGGAGAGGTGGTGGTGGCCAGCCTCAACATCAGGGTGGAGGAAGGC 1500

Qy       1501 ATGCATCTGCTCATCACAGGCCCCAATGGCTGCGGCAAGAGCTCCCTGTTCCGGATCCTG 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 ATGCATCTGCTCATCACAGGCCCCAATGGCTGCGGCAAGAGCTCCCTGTTCCGGATCCTG 1560

Qy       1561 GGTGGGCTCTGGCCCACGTACGGTGGTGTGCTCTACAAGCCCCCACCCCAGCGCATGTTC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GGTGGGCTCTGGCCCACGTACGGTGGTGTGCTCTACAAGCCCCCACCCCAGCGCATGTTC 1620

Qy       1621 TACATCCCGCAGAGGCCCTACATGTCTGTGGGCTCCCTGCGTGACCAGGTGATCTACCCG 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 TACATCCCGCAGAGGCCCTACATGTCTGTGGGCTCCCTGCGTGACCAGGTGATCTACCCG 1680

Qy       1681 GACTCAGTGGAGGACATGCAAAGGAAGGGCTACTCGGAGCAGGACCTGGAAGCCATCCTG 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 GACTCAGTGGAGGACATGCAAAGGAAGGGCTACTCGGAGCAGGACCTGGAAGCCATCCTG 1740

Qy       1741 GACGTCGTGCACCTGCACCACATCCTGCAGCGGGAGGGAGGTTGGGAGGCTATGTGTGAC 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 GACGTCGTGCACCTGCACCACATCCTGCAGCGGGAGGGAGGTTGGGAGGCTATGTGTGAC 1800

Qy       1801 TGGAAGGACGTCCTGTCGGGTGGCGAGAAGCAGAGAATCGGCATGGCCCGCATGTTCTAC 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 TGGAAGGACGTCCTGTCGGGTGGCGAGAAGCAGAGAATCGGCATGGCCCGCATGTTCTAC 1860

Qy       1861 CACAGGCCCAAGTACGCCCTCCTGGATGAATGCACCAGCGCCGTGAGCATCGACGTGGAA 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 CACAGGCCCAAGTACGCCCTCCTGGATGAATGCACCAGCGCCGTGAGCATCGACGTGGAA 1920

Qy       1921 GGCAAGATCTTCCAGGCGGCCAAGGACGCGGGCATTGCCCTGCTCTCCATCACCCACCGG 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 GGCAAGATCTTCCAGGCGGCCAAGGACGCGGGCATTGCCCTGCTCTCCATCACCCACCGG 1980

Qy       1981 CCCTCCCTGTGGAAATACCACACACACTTGCTACAGTTCGATGGGGAGGGCGGCTGGAAG 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 CCCTCCCTGTGGAAATACCACACACACTTGCTACAGTTCGATGGGGAGGGCGGCTGGAAG 2040

Qy       2041 TTCGAGAAGCTGGACTCAGCTGCCCGCCTGAGCCTGACGGAGGAGAAGCAGCGGCTGGAG 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 TTCGAGAAGCTGGACTCAGCTGCCCGCCTGAGCCTGACGGAGGAGAAGCAGCGGCTGGAG 2100

Qy       2101 CAGCAGCTGGCGGGCATTCCCAAGATGCAGCGGCGCCTCCAGGAGCTCTGCCAGATCCTG 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 CAGCAGCTGGCGGGCATTCCCAAGATGCAGCGGCGCCTCCAGGAGCTCTGCCAGATCCTG 2160

Qy       2161 GGCGAGGCCGTGGCCCCAGCGCATGTGCCGGCACCTAGCCCGCAAGGCCCTGGTGGCCTC 2220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2161 GGCGAGGCCGTGGCCCCAGCGCATGTGCCGGCACCTAGCCCGCAAGGCCCTGGTGGCCTC 2220

Qy       2221 CAGGGTGCCTCCACCTGA 2238
              ||||||||||||||||||
Db       2221 CAGGGTGCCTCCACCTGA 2238


When taken with the teachings of Biffi et al. and Naso et al., one of ordinary skill in the art would have found it prima facie obvious to substitute the generic human ABCD1 polypeptide of Biffi et al. with the  human ABCD1 polypeptide of Denaro et al. with a reasonable expectation of arriving at the claimed invention. An artisan would be motivated to make this substitution in order to determine the therapeutic efficacy of Denaro’s human ABCD1 polypeptide.

Prior Art Rejection 9
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Biffi et al. (WO2018136434A1, Published 7/26/2018, Filed 1/16/2018) and Naso et al. (BioDrugs. 2017; 31(4): 317–334) as applied to claims 87 and 105 (Prior Art Rejection 1) and further in view of Nishie et al. (PgPub US20150315610A1, Published 11/05/2015).

The teachings of Biffi et al. and Naso et al. are relied upon as detailed above. However, Biffi fails to teach the vector genome of claim 87 further comprising a pUCl18 backbone (as in claim 104).
Before the effective filing date of the claimed invention, Nishie taught a gene therapy vector. Specifically, Nishie teaches a plasmid vector pAV1 carrying the genome of AAV2 was extracted from distribution host Escherichia coli HB101. From the extracted plasmid, a genomic DNA of AAV2 (about 4.7 kb) was excised with restriction enzyme BgIII (manufactured by TAKARA BIO Inc.). This genomic DNA was inserted into pUC118 (as in claim 104) BamHI/BAP. The plasmid thus obtained DNA was named AAV2WG/pUC118 (Pg. 4,para. 38). Nishie teaches this in the preparation of a peptide plasmid library.
When taken with the teachings of Biffi et al. and Naso et al., one of ordinary skill in the art would have found it prima facie obvious to modify the teachings of Biffi et al. with the teachings of Nishie et al. That is, one of ordinary skill in the art would have found it prima facie obvious to have the AAV genome of Biffi further comprise the pUCI18 backbone. An artisan would be motivated to make this modification in order to derive a plasmid library, as so set forth in Nishie et al.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632